DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art of record is Eruchimovitch et al. (U.S. 9,442,178 B2).  Eruchimovitch teaches tracking animals utilizing a plurality of HTDs (hybrid tracking devices) having processing, an energy component, a transmitting component, and a securing component (see Eruchimovitch, Fig. 1, Col. 5, Lines 4-6).  Furthermore, the HTDs utilize Bluetooth for short range communications (see Eruchimovitch, Col. 5, Lines 24-27).  Eruchimovitch does not teach only using an advertising part of a Bluetooth Low Energy (BLE) protocol.  Singh et al. (U.S. 2016/0105762 A1) discloses the use of BTLE devices that advertise their presence over a Bluetooth channel.  Singh also discloses the encryption of its broadcast data (see Singh, Paragraph [0034]).  The prior art, however, does not teach that the tracking device does not establish further communication, i.e. does not receive signals from the devices that receive the transmission to prevent two-way communication, and also does not teach specifically using the Company Identifier Code as part of the BLE specification’s Manufacturer Specific Data Type, as is currently required in the claims.  Additionally, it would not have been obvious to one of ordinary skill in the art to modify the cited prior art to include the additional limitations without using improper hindsight reasoning from the Applicant’s Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683